SCP POOL CORPORATION

109 Northpark Boulevard, 4th Floor

Covington, Louisiana 70433-5001

Telephone: (985) 892-5521

Facsimile: (985) 892-1657

February 26, 2003

«Title" «FirstName" «LastName"

Re:

SCP Pool Corporation Grant of

Nonqualified Stock Options

Dear «Title" «LastName":

Pursuant to the SCP Pool Corporation Non-Employee Directors Equity Incentive
Plan (the “Plan”) you are hereby granted a stock option (an “Option”), as
provided below, under the Plan, a copy of which is attached hereto.

1.

Definitions. For the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Common Stock” means the Company’s Common Stock, par value $.001 per share, or,
in the event that the outstanding Common Stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock or
securities.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Committee” means committee of the Company’s Board of Directors which may be
appointed to administer the Plan. The Committee shall be composed of two or more
directors as appointed from time to time to serve by the Company’s Board of
Directors.

“Company” shall mean SCP Pool Corporation, a Delaware corporation.

“ERISA” shall mean the Employee Retirement Security Income Act of 1974, as
amended.

“Fair Market Value” of any security of the Company shall mean (a) the closing
sale price of a share of such security on the Nasdaq National Market, or the
domestic stock exchange on which such security is then listed on such date, or
if the Nasdaq National Market (or the applicable exchange) is closed on that
date, on the last preceding date on which the Nasdaq National Market or such
exchange was open for trading or (b) if the foregoing clause does not apply, the
fair value as determined in good faith by the Committee.

“Grant Date” shall mean February 11, 2003.

“Option Shares” shall mean (i) all shares of Common Stock issued or issuable
upon the exercise of the Option and (ii) all shares of Common Stock issued with
respect to the Common Stock referred to in clause (i) above by way of stock
dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock.

“Retirement” shall mean termination of your employment if you have been employed
by the Company or a subsidiary of the Company on a continuous basis for a period
of at least ten years and you have attained the age of 55 years.

 

 



 

 

“Sale of the Company” shall mean a merger of the Company with or into another
corporation constituting a change of control, a sale of all or substantially all
of the Company’s assets or a sale of a majority of the Company’s outstanding
voting securities.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

2.

Option.

(a)     Terms. Your Option is to purchase «Shares" shares of Common Stock at an
option price per share of $26.95 (the “Exercise Price”), payable upon exercise
as set forth in paragraph 2(b) below. Your Option will expire at the close of
business on February 11, 2013 (the “Expiration Date”), subject to earlier
expiration in connection with the termination of your term as a director as
provided in paragraph 4(b) below. Your Option is not intended to be an
“incentive stock option” within the meaning of Section 422A of the Code.

(b)    Payment of Option Price. Subject to paragraph 3 below, your Option may be
exercised in whole (and not in part, except as provided in paragraph 3(b) below)
upon payment of an amount equal to the product of (i) the Exercise Price
multiplied by (ii) the number of Option Shares to be acquired. Payment shall be
made in cash (including check, bank draft or money order), by delivery of Common
Stock (valued at the Fair Market Value thereof on the date of exercise) or by
delivery of a combination of cash and Common Stock; provided, however, that the
Committee may require the Exercise Price to be paid in cash.

3.

Exercisability/Vesting.

(a)     Your Option may be exercised only to the extent it has vested. Your
Option will fully vest and become exercisable with respect to all of your Option
Shares on «VestDate", but only if you are still serving as a director of the
Company on such date or as otherwise provided in paragraph 4(b) below.

(b)    Acceleration of Vesting on Sale of the Company. If you have been
continuously serving as a director of the Company from the date of this
Agreement until a Sale of the Company, any outstanding Option which has not
vested at the date of such event, has not been assumed by the successor
corporation or a parent of such successor corporation, has not been exchanged
for substantially equivalent options by the successor corporation or a parent of
such successor corporation and has not been assumed by the successor corporation
will immediately vest and become exercisable with respect to 100% of the Option
Shares simultaneously with the consummation of the Sale of the Company, and any
portion of your Option which has not been exercised prior to or in connection
with the Sale of the Company will be forfeited, unless otherwise determined by
the Committee.

4.

Expiration of Option.

(a)     Normal Expiration. In no event shall any part of your Option be
exercisable after the Expiration Date set forth in paragraph 2(a) above.

(b)    Early Expiration Upon Termination of Service as a Director. Any Option
that is vested or not vested on the date your service as a director of the
Company terminates (for any reason whatsoever) will expire and be forfeited on
such date, provided, however, (i) if you die, any Option that is vested and
exercisable will expire three months from the date of your death, but in no
event after the Expiration Date; (ii) if you are not re-elected as a director,
any Option that is vested and exercisable will expire fifteen days from the date
on which you fail to be reelected as a director, but in no event after the
Expiration Date; (iii) if you cease to be a director upon the occurrence of your
Retirement, provided that you do not engage in competition directly or
indirectly against the Company, as determined by the Board, any Options that are
vested and exercisable on the date of Retirement shall remain exercisable and
shall terminate on the Expiration Date; and (iv) if you cease to be a director
for any reason other than failure to be re-elected, death, or Retirement,
provided that you do not engage in competition directly or indirectly against
the Company, as determined by the Board, any Options that are vested and
exercisable on the date of such cessation shall remain exercisable and shall
terminate on the Expiration Date.

 

2

 



 

 

5.      Procedure for Exercise. You may exercise all or any portion of your
Option, to the extent it has vested and is outstanding, at any time and from
time to time prior to its expiration, by delivering written notice to the
Company (to the attention of the Company’s Secretary).

6.      Securities Laws Restrictions and Other Restrictions on Transfer of
Option Shares. You represent that when you exercise your Option you will be
purchasing Option Shares for your own account and not on behalf of others. You
understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Option Shares
unless your offer, sale or other disposition thereof is registered under the
Securities Act and state securities laws, or in the opinion of the Company’s
counsel, such offer, sale or other disposition is exempt from registration or
qualification thereunder. You agree that you will not offer, sell or otherwise
dispose of any Option Shares in any manner which would: (i) require the Company
to file any registration statement with the Securities and Exchange Commission
(or any similar filing under state law) or to amend or supplement any such
filing or (ii) violate or cause the Company to violate the Securities Act, the
rules and regulations promulgated thereunder or any other state or federal law.
You further understand that the certificates for any Option Shares you purchase
will bear such legends as the Company deems necessary or desirable in connection
with the Securities Act or other rules, regulations or laws.

7.      Non-Transferability of Option. Your Option is personal to you and is not
transferable by you other than by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order, as defined by §1 et seq. of
the Code, Title I of ERISA and the rules thereunder. During your lifetime only
you (or your guardian or legal representative) may exercise your Option. In the
event of your death, your Option may be exercised only (i) by the executor or
administrator of your estate or the person or persons to whom your rights under
the Option shall pass by will or the laws of descent and distribution and (ii)
to the extent that you were entitled hereunder at the date of your death.

8.      Conformity with Plan. Your Option is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. By executing
and returning the enclosed copy of this Agreement, you acknowledge your receipt
of this Agreement and the Plan and agree to be bound by all of the terms of this
Agreement and the Plan.

9.      Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from you from any amounts due and payable by the Company
to you (or secure payment from you in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any Option Shares
issuable under this Plan, and the Company may defer such issuance unless
indemnified by you to its satisfaction.

10.    Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, combination of shares, merger, consolidation or other
change in the Common Stock, appropriate adjustments in the number and type of
shares authorized by the Plan, the number and type of shares covered by your
Option and the Exercise Price specified herein will be made.

11.    Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of you
and the Company.

12.    Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

13.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

14.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same Agreement.

 

3

 



 

 

15.    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

16.    Governing Law. The corporate law of Delaware will govern all questions
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity and interpretation of this
Agreement will be governed by the internal law, and not the law of conflicts, of
Illinois.

17.                Entire Agreement. This Agreement constitutes the entire
understanding between you and the Company, and supersedes all other agreements,
whether written or oral, with respect to the subject matter hereof.

( ( ( ( (



 

4

 



 

 

Please execute the extra copy of this Agreement in the space below and return it
to the Company’s Secretary at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.

Very truly yours,

SCP POOL CORPORATION

By

Name

Title

Enclosures:

1. Extra copy of this Agreement

2. Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

Dated as of:

PARTICIPANT

March, 2003

«FirstName" «LastName"

 

 

5

 

 

 